Citation Nr: 0740095	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-39 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for calcifications 
right ankle, status post fracture and healed fracture right 
tibia, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for right knee 
degenerative joint disease; genu valgus deformity as 
secondary to the service-connected right ankle disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and September 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In the veteran's substantive appeal, dated December 2005, 
perfecting the veteran's appeal on the issue of entitlement 
to an increased rating for the service-connected 
calcifications right ankle, status post fracture and healed 
fracture right tibia, the veteran noted disagreement with the 
RO's rating decision in regards to the issue of entitlement 
to service connection for a right knee disorder and a right 
hip disorder.  Subsequently, the veteran's representative, in 
a statement dated February 2006, clarified that the veteran 
only wished to appeal the RO's denial of service connection 
for a right knee disorder.


FINDINGS OF FACT

1.  The evidence shows that the veteran's calcifications 
right ankle, status post fracture and healed fracture right 
tibia is manifested by subjective complaints of swelling with 
long periods of standing and heel pain, as well as objective 
findings of 10 degrees of dorsiflexion and 30 degrees of 
plantar flexion with mild pain upon repetitive motion and 
tenderness.  The service-connected condition  results in no 
more than moderate ankle disability.

2.  The medical evidence does not demonstrate that the 
veteran's calcifications right ankle, status post fracture 
and healed fracture right tibia is manifested by ankylosis. 

3.  The veteran's right knee degenerative joint disease; genu 
valgus deformity is not related to his active military 
service, nor is it etiologically related to or aggravated by 
his service-connected right ankle disability.



CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent disabling and no 
higher for the veteran's service-connected calcifications 
right ankle, status post fracture and healed fracture right 
tibia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; 
Diagnostic Codes 5003, 5010, 5262, 5270-5272 (2007).

2.  Service connection for a right knee degenerative joint 
disease; genu valgus deformity is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

The veteran is seeking an increased rating for his 
calcifications right ankle, status post fracture and healed 
fracture right tibia, due to reported swelling of the ankle 
with long periods of standing, and heel pain.

A. Increased Rating of the Calcifications Right Ankle, Status 
Post Fracture and Healed Fracture Right Tibia 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided. 38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In addition, the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as the veteran's relevant medical 
history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5270, a 20 percent rating is warranted 
for ankle ankylosis in plantar flexion less than 20 degrees.  
A 30 percent rating is warranted for ankle ankylosis in 
plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees.  A 40 percent 
disabled evaluation is warranted for ankle, ankylosis in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  For VA compensation purposes, normal 
ankle dorsiflexion is 0 to 20 degrees and normal ankle 
plantar flexion is 0 to 45 degrees.  38 C.F.R. § 4.71, Plate 
II.

Under Diagnostic Code 5271 moderate limitation of motion of 
an ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5271.

Under Diagnostic Code 5272, a 10 percent evaluation is 
warranted for ankylosis of the subastragalar or tarsal joint 
in good weight-bearing position; and, a 20 percent evaluation 
is warranted in a poor weight-bearing position.  38 C.F.R. § 
4.71a, Diagnostic Code 5272.

Under Diagnostic Code 5262, a 40 percent rating is warranted 
for nonunion of the tibia and fibula with loose motion 
requiring a brace.  A 30 percent disabled evaluation is 
warranted for malunion of the tibia and fibula with marked 
knee or ankle disability.  A 20 percent disabled evaluation 
is warranted for malunion of the tibia and fibula with 
moderate knee or ankle disability and 10 percent is warranted 
for slight knee or ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

In the present case, in May 1977, while in service, the 
veteran was diagnosed with degenerative arthritis of the 
right ankle.  In January 1983 a private physician, Dr. J.B., 
upon examining x-rays of the veteran's ankle, found the 
veteran to have "a mild thickening of the [right] fibula 
bone on his middle third due to an old fracture, and some 
small calcifications under the internal aspect of the right 
ankle."  The RO granted service connection in May 1984 and 
awarded a noncompensable rating pursuant to Diagnostic Code 
5010.  The veteran did not appeal this rating decision.

The veteran filed a claim for increased rating for his right 
ankle disability in May 2004.  In October 2004 the RO issued 
a rating decision, currently on appeal, which granted the 
veteran an increased rating of 10 percent disabling pursuant 
to Diagnostic Code 5010-5262, effective May 27, 2004.  The 
first four digits indicate that the diagnostic code for 
arthritis is applicable and that the disability was 
ultimately evaluated under the provisions of 5262, which 
governs impairment of the tibia and fibia.

The veteran was afforded a VA Compensation and Pension (C & 
P) examination in October 2004.  Upon examination, the 
veteran's right ankle was found to have a range of motion of 
10 degrees of dorsiflexion and 30 degrees of plantar flexion 
with pain at the extremes of motion.  The examiner reported 
pain with repetitive plantar flexion and dorsiflexion of the 
ankle, however, no fatigue, weakness, or lack of endurance 
was demonstrated.  The ankle was tender to palpation at the 
distal tibia and lateral malleolus.  No swelling, rubor, or 
callor was noted by the examiner.  The examiner noted that 
the veteran walked with a normal gait, with equal step 
length, normal cadence, and did not use an assistive device.  
The examiner reported that no x-rays were taken to confirm 
the diagnosis traumatic arthritis because it had been 
previously confirmed by x-ray analysis.
In the present claim, a rating in excess of 10 percent is not 
warranted for the right ankle disability pursuant to 
Diagnostic Code 5271.  Though the veteran's dorsiflexion is 
10 degrees and his plantar flexion is 30 degrees, these 
represent only a moderate reduction in limitation of motion 
and, therefore, do not warrant a rating in excess of 10 
percent disabling under Diagnostic Code 5271.  As the veteran 
could plantar flex his ankle two thirds of the way to normal 
and could dorsiflex half of the way to normal, the criteria 
for a moderate disability rating pursuant to Code 5271 are 
met.  However, the criteria for marked limitation of motion 
are not met based on these findings.  However, the Board now 
will consider whether a higher evaluation is warranted 
pursuant to Code 5262.  As the veteran has limitation of 
motion as described above and as the veteran was found to 
have tenderness to palpation at the distal tibia and lateral 
malleolus, the Board finds that the disability picture more 
nearly approximates the criteria for a 20 percent evaluation 
under that code.  Moreover, the Board has considered the 
veteran's complaints of swelling with prolonged standing, 
complaints of heel pain, stiffness of the heel cord and 
throbbing pain and finds that the veteran's assertions are 
credible and also support the assignment of a moderate 
disability rating pursuant to Diagnostic Code 5262.  In the 
absence of greater loss of motion or additional findings of 
disability that would more nearly approximate marked ankle 
disability, a rating in excess of 20 percent is denied.  

In addition, the veteran's overall ankle function is no more 
than moderately impaired, as indicated by the veteran's 
ability to walk with normal gait and without assistance, the 
lack of pain except at the extremes of his range of motion, 
and the lack of fatigue and pain with repeated exercise.  
Moreover, the veteran's limitation of motion of the ankle is 
encompassed within the rating assigned for the disability 
pursuant to Diagnostic Codes 5010 and 5262.  Therefore, the 
20 percent rating under Diagnostic Code 5262 may not be 
combined with a separate rating under Diagnostic Code 5271, 
as that would result in rating the manifestations of the 
ankle disability twice and constitute pyramiding.  See 
Esteban, 6 Vet. App.at 261-62.

The Board considered and found inapplicable Diagnostic Codes 
5270 (ankylosis of the ankle) and 5272 (ankylosis of 
subastragalar or tarsal joint) because evidence reveals that 
the ankle is not ankylosed.

The Board also finds that a rating higher than 20 percent 
disabling, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of the left 
ankle joint is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 
and 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The Board 
notes that the October 2004 VA examiner specifically stated 
that following repetitive use, there was no further loss of 
motion due to pain, weakness, fatigue, or incoordination.  
Thus, as there is no medical evidence of additional 
functional loss, other than that which is already assigned 
pursuant to Diagnostic Codes 5010 and 5262, due to the 
calcifications right ankle, status post fracture and healed 
fracture right tibia, a rating in excess of 20 percent 
disabling not warranted.

B. Extraschedular Consideration

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's calcifications right ankle, status 
post fracture and healed fracture right tibia reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a compensable evaluation on an 
extraschedular basis, and indeed, neither the veteran nor his 
representative have identified any exceptional or unusual 
disability factors.  See 38 C.F.R. § 3.321.  In this regard, 
the Board observes that there is no showing the disability 
results in marked interference with employment.  Moreover, 
his calcifications right ankle, status post fracture and 
healed fracture right tibia disability has not required any, 
let alone, frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, a remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


II. Entitlement to Service Connection for Right Knee 
Degenerative Joint Disease; Genu Valgus Deformity

The veteran is also seeking service connection for a right 
knee degenerative joint disease; genu valgus deformity as 
secondary to his service-connected calcifications right 
ankle, status post fracture and healed fracture right tibia.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131, 1137; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted on a secondary basis 
for a disability medically shown to be proximately due to or 
the result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability. 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The Court of Appeals for Veterans Claims (Court) has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
addition, the Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records do not reveal any 
complaint, treatment, or diagnosis of any right knee injury 
or disorder.  The Board notes that the veteran was not 
diagnosed with minimal degenerative joint disease until more 
than 20 years after discharge from service.

In July 2005 the veteran was afforded a VA C & P examination 
to determine the nature, extent, and etiology of the 
veteran's right knee degenerative joint disease; genu valgus 
deformity.  The veteran reported that he had right knee pain 
for several years.  He indicated that he has a tired 
sensation and noise upon sitting.  The veteran stated that 
the pain is aggravated by standing or walking too long and is 
alleviated by rest.  He was unable to indicate how often he 
had knee pain but referred to acute knee pain that impaired 
his function.  Upon examination the veteran walked unaided 
and with a normal gait.  The examiner found no objective 
evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement.  The veteran was found to have crepitation of the 
right knee.  The examiner diagnosed the veteran with 
bilateral knee genu valgus deformity and mild bilateral knee 
degenerative joint disease.  The examiner opined that the 
veteran's current right knee condition was not caused by or 
the result of or secondary to the service-connected right 
ankle condition.  The examiner further opined that the 
veteran's right knee disorder was "due to the natural 
process of aging and congenital genu valgus deformities."

The Board finds that the preponderance of the evidence is 
against the finding that a right knee degenerative joint 
disease; genu valgus deformity is related to the veteran's 
service on a direct basis or secondary basis.  The Board 
acknowledges that the veteran has a current diagnosis of mild 
degenerative joint disease of the right knee.  However, the 
veteran's claim ultimately fails on a direct basis pursuant 
to Hickson because there is no medical or lay evidence of in-
service occurrence or aggravation of a disease or injury, and 
no medical evidence of a nexus between any claimed in-service 
disease or injury and the present disability.  

Additionally, in the absence of competent evidence that the 
veteran's degenerative joint disease manifested to a 
compensable degree within one year of separation from 
service, the disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The veteran's claim also fails on a secondary basis because 
there is no medical evidence of record that relates the 
veteran's right knee degenerative joint disease; genu valgus 
deformity to the service-connected calcifications right 
ankle, status post fracture and healed fracture right tibia.  
In this case, there is no competent evidence showing that the 
right knee degenerative joint disease; genu valgus deformity 
is proximately caused by, the result of, or aggravated by the 
service-connected disability.

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change added a new subsection, 38 C.F.R. § 3.310(b) that 
was meant to incorporate the holdings of several decisions 
from the Court that addressed service connection on a 
secondary basis due to aggravation.  In this instance, there 
exists no competent medical evidence of record to demonstrate 
causation or aggravation on a secondary basis.

Accordingly, the Board concludes that the veteran's right 
right knee degenerative joint disease; genu valgus deformity 
was not incurred in or aggravated by service, and arthritis 
of the knee was not manifest to any degree within one year 
after discharge from service.  The Board also concludes that 
the veteran's right knee degenerative joint disease; genu 
valgus deformity was not proximately due to, the result of, 
or aggravated by the service-connected calcifications right 
ankle, status post fracture and healed fracture right tibia.

III. Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007).  The notice should 
be provided to a claimant before the initial RO decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Initial letters 
from the RO dated June 2004 and June 2005, which predated the 
October 2004 and September 2005 decisions on appeal, informed 
the veteran of the type of evidence needed to substantiate 
his claims for an increased rating and service connection as 
well as an explanation of what evidence the veteran was to 
provide to VA in support of his claims and what evidence VA 
would attempt to obtain on his behalf.  The letters 
explicitly asked that the veteran provide any evidence in his 
possession that pertains to the claims, as per § 3.159(b)(1).

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  In regards to the 
issues of entitlement to an increased rating for 
calcifications right ankle, status post fracture and healed 
fracture right tibia, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating in June 2004, 
and he was provided, via a March 2006 letter from the RO, 
with specific notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  The Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The case was 
not transferred to the Board until June 2006 so the veteran 
had ample time to submit additional evidence to the RO in 
response to that letter, however, he did not do so.  
Moreover, as the Board has granted an increased rating, the 
veteran still has an opportunity to present additional 
information and evidence to the RO before an effective date 
is assigned.

In regards to the issue of entitlement to service connection 
for right knee degenerative joint disease; genu valgus 
deformity, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records and all relevant post-service records of VA 
and private care that have been identified or indicated by 
the veteran.  The Board notes that the veteran has not 
returned the provided VA Form 21-4142 requesting that he 
identify any relevant post-service medical treatment.  
Additionally, the veteran was afforded VA examinations in 
October 2004 and July 2005.  In light of the above, the Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to a 20 percent disability rating for 
calcifications right ankle, status post fracture and healed 
fracture right tibia, is granted subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to service connection for right knee degenerative 
joint disease; genu valgus deformity, as secondary to the 
service-connected right ankle disorder, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


